Case: 13-50530      Document: 00512639342         Page: 1    Date Filed: 05/22/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                         United States Court of Appeals
                                                                                  Fifth Circuit


                                    No. 13-50530                                FILED
                                  Summary Calendar                          May 22, 2014
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,
v.

JOE ALEX ANTU,

                                                 Defendant-Appellant.


                   Appeal from the United States District Court
                        for the Western District of Texas
                            U.S.D.C. No. 2:11-CR-1936




Before DAVIS, SOUTHWICK, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       The defendant, Joe Alex Antu, was convicted of possession with intent to
distribute more than 100 kilograms of marijuana in violation of 21 U.S.C.
§ 841, after entering a conditional plea of guilty, preserving his right to appeal
the district court’s denial of his motion to suppress the evidence.             Specifically,
Antu claims that United States Border Patrol (USBP) agents lacked




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-50530    Document: 00512639342      Page: 2   Date Filed: 05/22/2014



                                 No. 13-50530
reasonable suspicion to conduct the warrantless stop and arrest which led to
the discovery of the marijuana. We AFFIRM.
        As the district court found, two USBP agents, including Agent Octavia
Salazar, Jr., observed Antu driving a truck towing a horse trailer in a direction
away from the border on FM 2644, a two-lane road, at approximately 6:30 a.m.
The road offers an indirect 97.5-mile route between Eagle Pass, Texas, and
Uvalde, Texas, which is 40 miles longer than the more direct route between
those towns but bypasses two immigration checkpoints.            Agent Salazar
testified that both agents were aware that FM 2644 was often used to transport
drugs and illegal aliens, and both agents had previously arrested drivers in the
area who used trailers for those illicit purposes.
      Agent Salazar testified that most vehicles towing truck trailers on FM
2644 were government “tick riders” rather than private vehicles because the
area contains large ranches which rarely transport horses.    Furthermore, it is
very uncommon for the “tick riders” to drive away from the border, and Antu’s
truck and trailer lacked conspicuous government plates.         Based on these
observations, the agents began to follow Antu in their marked car.
      The agents were unable to perform a registration check because the
license plates were obscured.   The truck plate was obscured by the trailer, and
the trailer plate was located near a back wheel, which was an uncommon
location and hard to see.    The agents ruled out several possible legitimate
reasons for Antu traveling away from the border with a horse trailer at that
early hour, including a rodeo or other event.    After the agents followed Antu
for approximately five minutes, he began to slow down and swerve between
lanes, crossing the center line multiple times.      At that point the agents
stopped him and questioned him.     In the course of the interview, he consented
to a search of his truck and trailer, and USBP agents located the marijuana.

                                        2
       Case: 13-50530       Document: 00512639342       Page: 3    Date Filed: 05/22/2014



                                         No. 13-50530
         Because Antu consented to the search of the truck and trailer in the
course of the warrantless stop, the only issue on appeal is whether the stop
itself was constitutional, and the government bears the burden of proof.              See
United States v. Guerrero-Barajas, 240 F.3d 428, 432 (5th Cir. 2001).                The
question is whether the USBP agents “reasonably suspect[ed] that an occupant
of the vehicle [was] involved in illegal activity.”        Id.    As the Supreme Court
explained in United States v. Brignoni-Ponce, 422 U.S. 873 (1975):
                Any number of factors may be taken into account in
                deciding whether there is reasonable suspicion to stop
                a car in the border area. Officers may consider the
                characteristics of the area in which they encounter a
                vehicle.       Its proximity to the border, the usual
                patterns of traffic on the particular road, and previous
                experience with alien traffic are all relevant. They
                also may consider information about recent illegal
                border crossings in the area. The driver's behavior
                may be relevant, as erratic driving or obvious attempts
                to evade officers can support a reasonable suspicion.
                Aspects of the vehicle itself may justify suspicion.
                For instance, officers say that certain station wagons,
                with large compartments for fold-down seats or spare
                tires, are frequently used for transporting concealed
                aliens. . . . 1

         Citing Brignoni-Ponce and the facts set out above, the district court
concluded that the USBP agents possessed reasonable suspicion to stop Antu
and that, as a result, the warrantless stop was constitutional.            We agree and
therefore AFFIRM.




1   Id. 884-85 (citations and footnote omitted).


                                                   3